     Case 3:20-cv-00133-JCH Document 48 Filed 03/19/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


JAKUB MADEJ
                                                                         CIVIL ACTION NO.
                           PLAINTIFF                                     3 :20-cv-00133-JCH

V.

YALE UNIVERSITY, MARVIN CHUN,
MARK SCHENKER, PETER SALOVEY AND :
JESSIE ROYCE HILL

                           DEFENDANTS
                                                                         MARCH 19, 2020

           DEFENDANTS' MOTION TO QUASH NOTICES OF DEPOSITION

         At 9:58 p.m. on March 17, 2020, the plaintiff emailed three deposition notices seeking

to take the in-person depositions of Mark Schenker, Keshav Raghavan, Dana Vander Veer,

Sarah Insley, Dana Angluin on March 20, 2020 and to take the depositions of Jessie Royce

Hill and Michelle Tracey on March 21, 2020, which is a Saturday.I The defendants hereby

move to quash all notices of deposition because discovery is not permitted at this time, and

because the defendants were not given reasonable notice of the depositions and cannot comply

on such short notice, particularly given the national emergency existing at the present time.

I.       Depositions are Not Permitted Prior to the Filing of the Rule 26(0 Report

         Under Rule 26(d)(1), a party may not seek discovery from any source before the parties

have conferred as required by Rule 26(f). See, Jefferson v. Taft Fridays 50, 2018 U.S. Dist.


' A copy of the notices of deposition are attached hereto as Exhibit A. It is confusing to the defendants how the
plaintiff proposes to take depositions in person when he informed the Court on March 5, 2020 that he was going
to Poland. He represented to defense counsel that he was leaving on March 5 and returning to the United States
on March 25, 2020. Given the travel embargo from Poland that went into effect at 11:59 p.m. on March 13, 2020,
it is unclear to the defendants how the plaintiff intends to conduct depositions in person.
  Case 3:20-cv-00133-JCH Document 48 Filed 03/19/20 Page 2 of 5




LEXIS 231152 *6 (S.D.N.Y. April 5,2018) ("Under Rules of Civil Procedure 26(d), a party

may not engage in discovery before participating in a Rule 26(f) conference unless authorized

by a court order.") There has been no Scheduling Order entered yet, because the plaintiff has

refused to comment on defendants' proposal for the Scheduling Order, which was emailed to

the plaintiff on March 11 and re-sent on March 17. The plaintiff still has not responded. For

this reason alone, the noticed depositions cannot be conducted pursuant to Rule 26(d)(1).

          Rule 30(a)(2)(A) requires a party to obtain leave of Court to take a deposition if the

parties have not stipulated to the deposition and the party seeks to take the deposition before

the time specified in Rule 26(d), unless certain exceptions not applicable to this case exist. The

defendants have not stipulated to the deposition of any of the prospective deponents and the

plaintiff is attempting to conduct depositions prior to the submission of the joint Rule 26(1)

Report, in which the discovery schedule will be set forth. The plaintiff filed a Motion for

Expedited Discovery, which the defendants opposed. The Court has not yet ruled on that

motion, and the plaintiff should not be permitted to conduct discovery or depositions unless

and until the Court grants the Motion for Expedited Discovery.2

         Since the plaintiff is attempting to conduct discovery in violation of Rules 26(d)(1) and

30(a)(2)(A), the defendants' Motion to Quash should be granted.

II.      The Plaintiff Did Not Provide Reasonable Notice

         Federal Rule 30(b)(1) provides: "Any party who wants to depose a person by oral

questions must give reasonable written notice to every other party." Discussing Rule 30(b)(1),


2 The defendants will not repeat in this motion all the reasons the plaintiffs' Motion for Expedited Discovery

should be denied, as those arguments are fully set forth in the defendants' opposition brief. However, one
argument worth repeating is that there is no rush to conduct discovery because it will be impossible for the plaintiff
to graduate in May, 2020, even if the Court were to grant plaintiff's motion for preliminary injunction at this time.



                                                          2
 Case 3:20-cv-00133-JCH Document 48 Filed 03/19/20 Page 3 of 5




the district court in Gabriel v. Albany College of Pharm. & Health Scis. — Vt. Campus

(ACPHS), 2014 U.S. Dist. LEXIS 94729 (D.Vt. July 10, 2014), observed: "The Rules do not

further define 'reasonable,' however, 'many courts have found fourteen days from the date of

service as presumptively reasonable.' Id. at *12, quoting Brown v. Hendler, 2011 U.S. Dist.

LEXIS 9476 (S.D.N.Y. January 31, 2011). The district court further explained that reasonable

was fact specific and determined based on the circumstances of a particular case. Id. In Tate

v. Levy Rest. Holdings, LLC, 150 F.Supp.3d 247, 251 (E.D.N.Y. November 16, 2015),

adopted, 150 F.Supp.3d 245 (E.D.N.Y. December 15, 2015), the district court observed that a

motion to quash a deposition had been granted because the plaintiff sought to hold the

deposition on only three days' notice. Similarly, in Eckert v. United Auto. Workers, 2010 U.S.

Dist. LEXIS 53456 (W.D.N.Y. May 27, 2010), the district court found that the plaintiff's

failure to provide written notice of the deposition date until five days prior to the deposition

date was unreasonable.

       In the present case, the plaintiff provided the defendants with two days notice that he

wished to depose seven individuals. This is clearly unreasonable. He also scheduled multiple

depositions to occur at the same time. He scheduled three depositions to occur at 9:00 a.m. on

March 20, 2020, two depositions to occur at 1:00 p.m. on March 20, 2020, and two depositions

to occur at 9:00 a.m. on Saturday, March 21, 2020. Obviously, more than one deposition

cannot be conducted at a time. It should also be noted that defense counsel informed the

plaintiff at 11:47 a.m. on March 17, 2020 that he had other commitments on Friday, March




                                               3
  Case 3:20-cv-00133-JCH Document 48 Filed 03/19/20 Page 4 of 5




20.3 Thus, the plaintiff noticed the depositions knowing that defense counsel would be unable

to attend on March 20. The plaintiff also noticed two of the depositions for Saturday, March

21. It is defense counsel's experience that depositions are generally not held on weekends.

         The seven people the plaintiff seeks to depose consist of students, faculty, and academic

deans, all of whom are involved with CHAS. It is literally impossible for the defendants to

produce the prospective deponents on the days indicated. Yale University's Spring break began

on the evening of March 6, 2020. Although Spring break ends on March 22, Yale has asked

undergraduate students not to return to campus for the rest of the Spring, 2020 semester due to

the COVID-19 pandemic. Instead, courses are being conducted online, a novel practice for

Yale University. The faculty and the deans are working feverishly to convert their classes for

online access. Yale University has also encouraged graduate and professional students to

remain off-campus and participate in online instruction, unless being on campus is necessitated

by the nature of their research or academic programs.                                                        See,

https://communications.yale.edu/covid-19-information. Similarly, those faculty members who

are able to do so do not come on campus. It is believed that some of the deponents are out of

state.

         Since the plaintiff failed to provide the defendants with reasonable notice of the

depositions, and the defendants cannot produce the prospective deponents for depositions in

such a short time frame, the defendants' Motion to Quash should be granted.




  Defense counsel e-mailed the plaintiff in an attempt to complete the Rule 26(f) Report. He advised the plaintiff
that he had obligations on Thursday afternoon and Friday, and thus would have to finalize and file the Rule 26(f)
report on Thursday morning.



                                                        4
  Case 3:20-cv-00133-JCH Document 48 Filed 03/19/20 Page 5 of 5




                                         CONCLUSION

        For the foregoing reasons, and those stated in the opposition to the Motion for

Expedited Discovery, the defendants' Motion to Quash should be granted.



                                                  THE DEFENDANTS,

                                                  YALE UNIVERSITY, MARVIN CHUN,
                                                  MARK SCHENKER, PETER SALOVEY
                                                  AND JESSIE ROYCE HILL


                                            By:                 /s/
                                                  PATRICK M. NOONAN — CT00189
                                                  COLLEEN NOONAN DAVIS — CT27773
                                                  DONAHUE, DURHAM & NOONAN, P.C.
                                                  Concept Park
                                                  741 Boston Post Road, Suite 306
                                                  Guilford, CT 06437
                                                  Telephone: (203) 458-9168
                                                  Fax: (203) 458-4424
                                                  Email: pnoonan@ddnctlaw.com




                                      CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court's electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court's CM/ECF System.


                                                                          /s/
                                                                 Patrick M. Noonan




                                                  5
